DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11121172 in view of Yeon et al (US 2017/0250316; hereinafter Yeon). 
Regarding claim 1, Claim 1 of U.S. Patent No. 11121172 discloses the entire claimed limitation except for following limitations:	wherein side surfaces of the first wavelength converter are flush with side surfaces of the first light emitting cell respectively,
wherein a distance between the first light emitting cell and the second light emitting cell is equal to a distance between the second light emitting cell and the third light emitting cell.
In the same field of endeavor, Fig 11 of Yeon discloses side surfaces of a first wavelength converter (128; Fig 11) are flush with side surface of a first light emitting cell and a distance between the first light emitting cell (110A; Fig 11) and a second light emitting cell (110B; Fig 11) is equal to a distance between the second light emitting cell (110B; Fig 11) and a third light emitting cell (110C; Fig 11).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that side surfaces of the first wavelength converter are flush with side surfaces of the first light emitting cell respectively and a distance between the first light emitting cell and the second light emitting cell is equal to a distance between the second light emitting cell and the third light emitting cell as taught by Yeon in order to generate a multi-color display and reduce optical interferences between the light-emitting cells included in the LED device. (¶ [0004])

Allowable Subject Matter
Claims 24-25 are allowed.
Regarding claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “partition walls disposed between of the first light emitting cell, the second light emitting cell and the third light emitting cell respectively and configured to not transmit light, the partitional walls having upper surfaces facing the same direction as the upper surfaces of the first, second and third light emitting cells; and 
a protective layer covering the first, second and third light emitting cells and disposed on the upper surfaces of the partition walls and filling at least a portion of an area defined between adjacent partition walls,
wherein:
each of the first, second and third light emitting cells has an upper surface facing away from the substrate and through which light exists the corresponding light emitting cell and a lower surface opposite to the upper surface;
the pads are disposed on the lower surfaces of the first, second and the third light emitting cells,
a height of each of the first, second and the third light emitting cells is lower than a height of each partition wall; and
a distance between the partition walls and the first, second and third light emitting cells is less than about 5 µm”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895